DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 5-7, 9, 10, 14-21 in the reply filed on Nov. 10, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 recite “an ester equivalent of the ultraviolet ray active ester group-containing compound (B) is from 0.75 to 1.25 equivalents relative to one epoxy equivalent of the epoxy resin (A).”  It is not clear what is meant by “equivalent.”
Claim 6 recites “A wiring board obtained by disposing a cured resin layer composed of the cured resin product according to claim 5 on a substrate having a circuit of a wiring conductor.”  The claim is not clear with respect to whether it is the wiring board having a circuit of a wiring conductor or the substrate has a circuit of a wiring conductor.
Claim 17 recites “wherein the (C) an epoxy resin curing accelerator.”  The claim is not clear with respect to “the (C) an epoxy resin curing accelerator.”


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.








Claim(s) 5-7, 14, 16-18, 20, 21 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Heishi et al. (WO 2010/024391 A1), with Heishi et al. (US 2011/0217512 A1) being considered as English translation of WO 2010/024391 A1.
With respect to claim 5, Heishi discloses a laminate comprising an insulating resin layer – element 3 - resin layer can be used as an insulator, and a support – base material film 2 – (0116, 0169-0171), wherein the insulating layer is composed of a cured resin product obtained by curing a resin composition comprising an epoxy resin having two or more epoxy groups in one molecule thereof (0041), and having a structural unit derived from an alkylene glycol having a carbon number of from 3 to 10 in a main chain thereof (0050-0051), an ultraviolet ray active ester group containing compound – EPICLON EXB9460S produced by DIC Corp and disclosed in the instant Specification as a UV active ester (Specification, p. 18) – (0015, 0104, 0105), and an epoxy resin curing accelerator (0039, 0128).  Heishi discloses thermal curing of the resin composition (abstr., 0195).  Regarding the limitation “irradiating with ultraviolet rays” the claim defines the product by how the product is made, thus claim 5 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 5.  The reference discloses the structure.
As to claim 6, Heishi discloses a wiring board (0001) comprising a cured resin layer composed of the cured resin product of claim 5, discussed above with respect to claim 5, on a substrate, the wiring board having a circuit of a wiring conductor (0001, 
Regarding claim 7, the claim defines the product by how the product is made, thus, claim 7 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 7.  The reference discloses the structure.
With respect to claim 14, Heishi teaches the laminate of claim 5, wherein the alkylene glycol having a carbon number of from 3 to 10 is hexanediol (0050).
As to claim 16, Heishi discloses EPICLON EXB9460C (0105), which as disclosed in the instant Specification is a resin having one or more ester groups in one molecule thereof (Specification, p. 18).
With respect to claim 17, Heishi teaches the laminate of claim 5, wherein C, an epoxy resin curing accelerator is imidazole based compound (0126).
Regarding claim 18, Heishi teaches the laminate of claim 5.  The claim defines the product by how the product is made, thus, claim 18 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 18.  The reference discloses the structure.
Applicant is advised that should claim 7 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
As to claim 20, Heishi teaches the laminate of claim 5, wherein the support is a synthetic resin film (0170).
With respect to claim 21, Heishi teaches the laminate of claim 5, wherein the surface of the insulating resin layer comes into contact with the surface of the support (0169, 0172).

With respect to claim 9, Heishi discloses a laminate comprising an insulating resin layer – resin layer is used as an insulator (0116) - comprising a resin composition, and a prepreg laminate such that the insulating resin layer and the surface of the prepreg laminate are in contact with each other – e.g. it can be a build-up layer of a multilayer substrate (0161, 0163), the resin composition comprising an epoxy resin having two or more epoxy groups in one molecule thereof (0041), and having a structural unit derived from an alkylene glycol having a carbon number of from 3 to 10 in a main chain thereof (0050-0051), an ultraviolet ray active ester group containing compound – EPICLON EXB9460S produced by DIC Corp and disclosed in the instant Specification as a UV active ester (Specification, p. 18) – (0015, 0104, 0105), and an epoxy resin curing accelerator (0039, 0128).  
Regarding claim 2, Heishi teaches the laminate of claim 9, wherein the alkylene glycol having a carbon number of from 3 to 10 is hexanediol (0050).
As to claim 4, Heishi discloses EPICLON EXB9460C (0105), which as disclosed in the instant Specification is a resin having one or more ester groups in one molecule thereof (Specification, p. 18).

With respect to claim 10, Heishi discloses a support-provided insulating resin layer (0116, 0169-0171), comprising a resin composition comprising an epoxy resin having two or more epoxy groups in one molecule thereof (0041), and having a structural unit derived from an alkylene glycol having a carbon number of from 3 to 10 in a main chain thereof (0050-0051), an ultraviolet ray active ester group containing compound – EPICLON EXB9460S produced by DIC Corp and disclosed in the instant Specification as a UV active ester (Specification, p. 18) – (0015, 0104, 0105), and an epoxy resin curing accelerator (0039, 0128).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heishi et al. (WO 2010/024391 A1), with Heishi et al. (US 2011/0217512 A1) being considered as English translation of WO 2010/024391 A1.
Regarding claim 3, Heishi teaches the laminate of claim 9, wherein the blend ratio of the epoxy resin and the curing agent is within the range of from 1.0 to 2.5 in terms of ratio by weight (0123), which overlaps the range of claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 15, Heishi teaches the laminate of claim 5, wherein the blend ratio of the epoxy resin and the curing agent is within the range of from 1.0 to 2.5 in terms of ratio by weight (0123), which overlaps the range of claim 15; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 19, Heishi teaches the laminate of claim 5.  Heishi discloses that the surface roughness of the support influences the surface roughness of the surface of the cured resin layer, thus, it is preferable that the surface roughness is small (0172).  It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the surface roughness of the support of Heishi as it influences the surface roughness of the cured resin layer, and Heishi provides guidance that it should be relatively small (0172).

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783